 
 
I 
108th CONGRESS
2d Session
H. R. 4482 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2004 
Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Marine Protection, Research, and Sanctuaries Act of 1972 to prohibit the dumping of dredged material in certain bodies of water. 
 
 
1.Short titleThis Act may be cited as the Long Island Sound Protection Act. 
2.Prohibition on dumping of dredged materialSection 106 of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1416) is amended by striking subsection (f) and inserting the following: 
 
(f)Prohibition on dumping of dredged material 
(1)DefinitionsIn this subsection: 
(A)Covered body of waterThe term covered body of water means— 
(i)Long Island Sound; 
(ii)Fisher's Island Sound; 
(iii)Block Island Sound;  
(iv)Peconic Bay; and 
(v)any harbor or tributary of a body of water described in any of clauses (i) through (iv). 
(B)Covered projectThe term covered project means— 
(i) any Federal dredging project (or any project conducted for a Federal agency pursuant to Federal authorization); 
(ii) a dredging project carried out by a non-Federal entity that results in the production of more than 25,000 cubic yards of dredged material; and 
(iii)any of 2 or more dredging projects carried out by 1 or more non-Federal entities in a covered body of water, simultaneously or sequentially within a 180-day period, that result, in the aggregate, in the production of more than 25,000 cubic yards of dredged material. 
(C)PlanThe term plan means the dredged material management plan required under paragraph (5). 
(2)ProhibitionNo dredged material from any covered project shall be dumped, or transported for the purpose of dumping, into any covered body of water unless and until the dredged material is determined by the Administrator— 
(A)to have, or to cause (including through bioaccumulation), concentrations of chemical constituents that are not greater than those concentrations present in the water column, sediments, and biota of areas proximate to, but unaffected by, the proposed disposal site; and 
(B)to meet all requirements under this title (including the trace contaminant provision under section 227.6 of title 40, Code of Federal Regulations (or a successor regulation), and requirements under other regulations promulgated under section 108). 
(3)Designation of sitesNo dredged material shall be dumped, or transported for the purpose of dumping, into any covered body of water except— 
(A)at a site designated by the Administrator in accordance with section 102(c); and 
(B)upon a determination by the Administrator, following approval of the plan required under paragraph (5)(F), that no feasible alternative to ocean disposal, including sediment remediation, beneficial reuse, and land-based alternatives, is available prior to the time of designation. 
(4)Relationship to other law 
(A)In generalExcept as provided in subparagraph (B), this title applies to each covered body of water. 
(B)ExceptionNo waiver under section 103(d) shall be available for the dumping of dredged material in any covered body of water.  
(5)Dredged material management plan 
(A)In generalBefore designation of any dredged material disposal site in a covered body of water, the Secretary and the Administrator, in consultation with the United States Fish and Wildlife Service, the National Marine Fisheries Service, the Coast Guard, and the States of Connecticut and New York, shall— 
(i) develop a dredged material management plan for the management of all dredged sediment in the covered bodies of water; and 
(ii) submit the plan to Congress and the Governors of the States of Connecticut and New York. 
(B)ObjectivesThe objectives of the plan shall be—  
(i) to identify sources, quantities, and the extent of contamination of dredged material that requires disposal;  
(ii) to determine management actions that are to be taken to reduce sediment and contaminant loading of dredged areas;  
(iii)to thoroughly assess alternative locations, treatment technologies, and beneficial uses for dredged material; 
(iv)to ensure that dumping is the disposal option of last resort for dredged material and is used only after all other options have been exhausted;  
(v)to secure— 
(I) alternative methods of disposal of dredged materials, including decontamination technologies; and 
(II) alternative uses of materials, including upland disposal, containment, beach nourishment, marsh restoration, habitat construction, and other beneficial reuses; and 
(vi)to confirm the specific roles of Federal, State, and local agencies with respect to various aspects of dredged material management. 
(C)RequirementsThe plan shall include environmental, economic, and other analysis required to meet the objectives listed in subparagraph (B), including— 
(i)an analysis of strategies to reduce sediment loading of harbors and navigation areas; 
(ii)an analysis of sources of sediment contamination, including recommendations for management measures to limit or reduce those contamination sources; 
(iii) an analysis of options for reducing dredging needs through modification of navigation strategies; 
(iv)an analysis of decontamination technologies, including subsequent alternative uses of decontaminated materials (such as upland disposal, containment, beach nourishment, marsh restoration, and habitat construction); and 
(v)a program for use of alternative methods of disposal and use of dredged material, including alternatives to dumping or dispersal in a covered body of water. 
(D)Public inputThe Secretary and the Administrator shall— 
(i) during the development of the plan, hold in the States of Connecticut and New York a series of public hearings on the plan; and 
(ii) append to the plan a summary of the public comments received. 
(E)SupportEach of the Federal agencies referred to in subparagraph (A) shall provide such staff support and other resources as are necessary to carry out this paragraph. 
(F)Approval by connecticut and new york 
(i)In generalNot later than 60 days after the date of receipt of the plan, the Governors of the States of Connecticut and New York shall notify the Secretary and the Administrator of whether the States approve or disapprove the plan. 
(ii)Dumping of dredged materialNo dredged material from a covered project may be dumped, or transported for the purpose of dumping, in any covered body of water unless the dredged material— 
(I)conforms to a plan that has been approved by the Governors of the States of Connecticut and New York; and 
(II) is to be dumped in a dredged material disposal site designated by the Administrator under this title. 
(iii)FinalityNo dredged material disposal plan shall become final until the plan has been approved by the States of Connecticut and New York under clause (i). 
(iv)Previously designated sitesNo dredged material disposal site in any covered body of water that was designated before the date of enactment of this clause shall be used for dumping of dredged material from a covered project until the plan has been approved by the States of Connecticut and New York under clause (i). 
(G)Authorization of appropriationsThere is authorized to be appropriated to carry out this paragraph $5,000,000 for each of fiscal years 2005 and 2006.. 
 
